Citation Nr: 1416554	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), currently rated as 50 percent prior to October 23, 2012, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 30 percent evaluation, effective May 30, 2007.

In a June 2009 rating decision, the RO granted a 50 percent evaluation for PTSD, effective May 30, 2007.  In the Veteran's July 2009 VA Form 9, Appeal to the Board, he stated he thought his evaluation should be in excess of 50 percent.  Thus, the appeal continued.

In the VA Form 9, the Veteran indicated he wanted to have a local hearing before the Board.  However, in September 2011, VA received a statement from the Veteran that he wanted to withdraw his request for a Board hearing.  Thus, the Board finds there is no Board hearing request pending at this time.

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Also, in the VA Form 9, the Veteran stated that the medications he was taking for PTSD prevented him from holding employment.  Thus, in the February 2012 remand, the Board found that a claim for a total rating for compensation based upon individual unemployability (TDIU) had been raised and made it part of the current claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Upon remand, a TDIU was granted by the RO in a June 2013 rating decision, effective March 6, 2013.  The Veteran did not appeal the effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The June 2013 rating decision also increased the disability rating for the PTSD to 70 percent.  The 70 percent rating was made retroactively effective from October 23, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The appeal was then returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 23, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

2.  Since October 23, 2012, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2012, the criteria for a 70 percent initial disability rating, but no higher, for the PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Since October 23, 2012, the criteria for a 100 percent initial disability rating for the PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for PTSD.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in June 2007 before the grant of service connection for PTSD was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in March 2013.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its February 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA psychological examination, which he had in October 2012 and March 2013.  The remand also directed the RO to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  The remand also included obtaining the Veteran's SSA disability benefits records, which were obtained and associated with his claims file.  Finally, as directed by the remand, the RO readjudicated the Veteran's claim in the June 2013 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  Specific diagnostic codes will be discussed where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial disability rating is a separate and distinct claim from a claim for an increased rating.  Fenderson, 12 Vet. App. at 119.  When assigning an initial disability rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial disability rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran is currently service-connected for PTSD, rated under 38 C.F.R. 
§ 4.130, DC 9411, the General Rating Formula for Mental Disorders.  He is in receipt of a 50 percent disability rating from May 30, 2007 (the effective date of service connection), to October 22, 2012, and a 70 percent disability rating since October 23, 2012.  He seeks higher initial evaluations.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. § 4.130, DC 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Throughout his appeal, the Veteran's GAF scores have ranged from 45 to 65.  A GAF score ranging from 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or; some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF scores must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Here, the Board will begin by addressing the 50 percent initial disability rating for the PTSD, in effect prior to October 23, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 70 percent for his PTSD, prior to October 23, 2012.  The evidence establishes that, prior to October 23, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Specifically, in an August 2007 VA mental health treatment record, the Veteran reported intermittent thoughts of suicide.  The VA physician found the Veteran's judgment to be limited and his mood to be anxious.  PTSD had caused significant problems for the Veteran including divorce and considerable strain on other relationships.  No GAF score was provided.

In an October 2007 VA mental health treatment record, the Veteran told the physician that he was angry about his potential job loss due to the government cutting out jobs and wanted to hurt the government representatives, but stated that he was "not that kind of person" and "that would really mess up my daughter and grandkids."  A GAF score of 50 was assigned.  In December 2007, he was extremely anxious as the office had no windows.  A GAF score of 49 was assigned.  In January 2008, he was again extremely anxious, looking around the office, sweating, dry mouth, and could not concentrate on the interview at times.  A GAF score of 49 was again assigned.

The Veteran was afforded a VA QTC psychiatric examination in January 2008.  At the examination, the Veteran stated that he had been previously married three times.  He had been working at his current job for the past 20 years and had a good relationship with his supervisors and co-workers.  He did miss work several times because he wanted to be alone.  He reported "major changes" in his daily activities, such as he cannot stand loud noises, dark places, crowds, or certain smells.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's PTSD was manifested by the following pertinent symptoms:  abnormal affect and mood; thought processes "grossly impaired" and abstract thinking "abnormal;" easily loses temper; impaired impulse control; some unprovoked irritability and periods of violence; withdrawn; and, difficulty understanding complex directions.  The Veteran also presented with signs of suspiciousness and did not want to be near anyone.  His memory was mildly impaired, in that he forgot names, directions, and recent events.  The examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  He also had severe anxiety and distress.  In an addendum medical opinion, the VA examiner assigned the Veteran a GAF score of 54.

Following the VA examination, in February 2008, the Veteran stopped working and was awarded SSA disability benefits due to a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of affective and mood disorders.  In his May 2008 NOD, the Veteran stated that he was previously employed as a Security Guard, but was now unemployed after being fired at the end of February.  He described periods when he does not want to bathe or brush his teeth or hair for weeks at a time.  He indicated that he had been unable to maintain a successful long-term relationship since 1990, and had been married and divorced three times.  The Veteran also reported short-term and long-term memory loss, panic attacks, and obsessional rituals that had to be performed every day and evening.  He described suicidal ideations and a plan of action, but stated that he was not trying to implement the plan.  He also had violent mood swings and unprovoked outbursts.

In his October 2009 Substantive Appeal (on VA Form 9), the Veteran stated that he could not hold employment because his daily PTSD medications kept him so sedated that he had "trouble staying awake, holding conversations, or any other normal activities."   

Accordingly, based on the aforementioned evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is most consistent with the criteria for a 70 percent rating prior to October 23, 2012.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected PTSD symptoms are described to be of the type, frequency and severity that are consistent with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, in applying the above law to the facts of the case, an initial disability rating of 70 percent for PTSD is warranted prior to October 23, 2012.  38 C.F.R. § 4.130, DC 9411.

The Board recognizes that the Veteran's PTSD is not manifested by all of the enumerated symptoms for the 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  However, as previously stated, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442-43.  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that the evidence establishes that the effects of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, even though the Veteran's PTSD is not manifested by the entire list of symptoms under the rating criteria.  Particularly, the Board notes that the Veteran was assigned GAF scores have ranged from 45 to 65, indicating mild to severe impairment in social and occupational functioning.  The Board finds that the overall medical and lay evidence of record establishes that the Veteran's PTSD causes occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood.  Hence, the Board finds that the Veteran's PTSD is most appropriately rated as 70 percent disabling, prior to October 23, 2012.  38 C.F.R. § 4.130, DC 9411.  

However, prior to October 23, 2012, a higher rating of 100 percent is not warranted for the PTSD, as that rating requires evidence of total occupational and social impairment.  38 C.F.R. § 4.130, DC 9411.  

Specifically, the January 2008 VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The examiner did not find that the Veteran had total occupational and social impairment, nor did any of the other VA treating physicians.  Additionally, while the evidence suggests total occupational impairment as the Veteran has not worked since February 2008, the evidence dated prior to October 23, 2012, does not establish total social impairment.  Total occupational and social impairment are required to warrant the 100 percent disability rating.  Total social impairment is not demonstrated by the evidence of record.  For instance, at the January 2008 VA examination, the Veteran reported relationships with family members, to include his stepfather, siblings, and children.  He also indicated having a "significant other" in his life.  The Veteran described relationships with his grandchildren in the VA treatment records.  The January 2008 VA examiner also found that the Veteran did not have any difficulty in performing his activities of daily living, and was mentally capable of managing his finances.  This evidence does not document total social impairment due to the service-connected PTSD.  38 C.F.R. § 4.130, DC 9411.

Furthermore, the Veteran has not displayed the following suggested, enumerated symptoms, or symptoms of similar severity or frequency, for the 100 percent rating:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  The Veteran's symptoms and the severity thereof have been found to result in deficiencies in most areas but the evidence does not show that the symptoms result in total occupational and social impairment.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered the GAF scores assigned throughout the appeal period.  His GAF scores have been indicative of mild to serious impairment of social and occupational functioning, which is more consistent with the criteria for a 70 percent rating under DC 9411.  Id.

As instructed in Mauerhan, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate disability rating under DC 9411.  In the opinion of the Board, the Veteran has not demonstrated the type of severity, frequency and duration of PTSD symptomatology, which would support a 100 percent schedular rating premised on "total" occupational and social impairment, prior to October 23, 2012.  38 C.F.R. § 4.130, DC 9411.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as anxiety and depression, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA physicians have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In summary, the Board finds that the criteria for a 70 percent initial disability rating for the service-connected PTSD, but no higher, have been met, prior to October 23, 2012.  38 C.F.R. § 4.130, DC 9411.  Significantly, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  It is noted that the Board considered all the psychiatric symptomatology in reaching the above conclusions. See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board will now address the 70 percent initial disability rating for the PTSD, in effect since October 23, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 100 percent for his PTSD since October 23, 2012.  The evidence establishes total occupational and social impairment.  38 C.F.R. § 4.130, DC 9411.  

Specifically, on October 23, 2012, the Veteran was afforded a VA PTSD examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's PTSD was manifested by an inability to establish and maintain meaningful relationships and difficulty in adapting to stressful circumstances, such as work.  The examiner assigned the Veteran GAF scores of 47 and 59.  The examiner then opined that it could not be determined whether or not the Veteran could secure and maintain gainful employment.  Nonetheless, the examiner then stated that the Veteran was "psychologically capable of working a desk-related job.  The examiner did not, however, consider the Veteran's medications taken for his PTSD.  See VA Form 9 dated in October 2009, wherein the Veteran states that he cannot hold employment because his PTSD medications make him drowsy.   

Due to the uncertainty and inadequacies of the aforementioned examination, the Veteran was afforded another VA PTSD examination in March 2013.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's PTSD was manifested by an inability to establish and maintain meaningful relationships.  The Veteran reported having no friends and isolating himself from others.  The examiner also indicated that the Veteran "can hardly cope with even the slightest amount of stress."  The examiner assigned the Veteran a GAF score of 51.  The examiner then opined that, "The abundance of both the positive symptoms associated with his PTSD diagnosis coupled with the negative symptoms associated with his depression would render him ineffective regardless of the type of employment."  

Subsequent VA treatment records dated in March 2013 and April 2013 document persistent delusions or hallucinations.  Specifically, the Veteran told the VA physicians that, about once a week, he hears internal voices of people he knew while he was serving in the Army, which usually scream for help."  The Veteran's appearance and dress were also noted to be unkempt and unusual.

Thus, the aforementioned evidence establishes that the Veteran has total occupational and social impairment due to his PTSD.  The symptomatology required for a 100 percent disability rating for the Veteran's PTSD is established by the evidence since October 23, 2012.  The 100 percent rating will be applied, effective October 23, 2012.  38 C.F.R. § 4.130, DC 9411.

In sum, the criteria for an initial disability rating of 70 percent, but no higher, for the PTSD have been met, prior to October 23, 2012.  The criteria for an initial disability rating of 100 percent for the PTSD have also been met, since October 23, 2012.  The claim of entitlement to an initial disability rating in excess of 70 percent prior to October 23, 2012, is denied.  Thus, the appeal is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current disability ratings for his service-connected PTSD inadequate.  This disability was evaluated under 38 C.F.R. § 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for his current schedular ratings of 70 percent and 100 percent for the PTSD more than reasonably describe the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

ORDER

Prior to October 23, 2012, entitlement to an initial disability rating of 70 percent, but no higher, for the PTSD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Since October 23, 2012, entitlement to an initial disability rating of 100 percent for the PTSD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


